Title: From Thomas Jefferson to Patricot, 24 January 1801
From: Jefferson, Thomas
To: Patricot



Dear Sir
Washington Jan. 24. 1801.

The letter which I wrote you on the 20th. of Dec. I inclosed to Colo. Newton at Norfolk merely to know if you were there. he returned it to me with information that you were in New-York. I then directed it to New York, and being in consequence assured of your address by your’s of the 16th. inst. I have now the pleasure to forward you a letter and an open paper which I recieved from mr Short, and pray you to accept my friendly salutations.

Th: Jefferson

